Citation Nr: 0504383	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  98-13 690A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a psychiatric disorder other than post-
traumatic stress disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Counsel



INTRODUCTION

The veteran served on active military duty from August 1955 
to October 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating action of the St. 
Petersburg, Florida, regional office (RO).  In that decision, 
the RO determined that new and material evidence sufficient 
to reopen a previously denied claim for service connection 
for a psychiatric disorder other than post-traumatic stress 
disorder (PTSD) had not been received.  In addition, the RO 
denied the issue of entitlement to service connection for 
PTSD.

In the notice of disagreement which was received at the RO in 
March 1998, the veteran appears to be raising the issue of 
whether new and material evidence has been received 
sufficient to reopen previously denied claims for service 
connection for an ear disorder, residuals of pneumonia, and a 
low back disability.  These issues are referred to the RO for 
appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Pursuant to a February 2001 Board Remand additional VA 
treatment records were obtained.  These records include an 
outpatient treatment record dated July 1998, which reflects 
that the veteran was in receipt of Social Security 
Administration (SSA) SSI benefits.    The U.S. Court of 
Appeals for Veterans Claims (Court) has held that, where VA 
has notice that the veteran is receiving disability benefits 
from SSA, and that records from that agency may be relevant, 
VA has a duty to acquire a copy of the decision granting 
Social Security disability benefits, and the supporting 
medical documents on which the decision was based.  See Baker 
v. West, 11 Vet. App. 163 (1998) and Hayes v. Brown, 9 Vet. 
App. 67 (1996).  Therefore, the Board finds that these 
records should be obtained.  

Pursuant to the Board's Remand, the veteran was scheduled for 
a VA psychiatric examination.  In September 2004 the VA 
medical facility informed the RO that the veteran failed to 
report for the examination.  As indicated in the Board's 
Remand, a stressor has been verified.  In view of the nature 
of the veteran's illness, the Board is of the opinion that he 
should be given another opportunity to report for the 
examination.

Accordingly, these claims are remanded for the following 
development:


1.  The RO is requested to take the appropriate 
action in order to obtain a copy of the SSA 
decision awarding disability benefits, as 
referenced in the veteran's July 1998 outpatient 
treatment report, and the evidence on which the 
decision was based.   

2.  The RO should contact the veteran and ask him 
if he is willing to report for a VA psychiatric 
evaluation.  He should again be informed of 
38 C.F.R. § 3.655.

3.  If the veteran is willing to report for the 
examination, a VA examination should be performed 
by a psychiatrist in order to determine the nature 
and severity of any psychiatric illness, to include 
PTSD.  The claims folder must to be made available 
to the examiner in conjunction with the 
examination.  All indicated tests are to be 
conducted.  The RO is to inform the examiner that 
only a stressor(s) which has been verified by the 
RO or the Board may be used as a basis for a 
diagnosis of PTSD.  The RO should further inform 
the examiner that the veteran's involvement in 
nuclear testing while serving aboard the U.S.S. 
Badoeng Strait has been verified.  If PTSD is 
diagnosed, the psychiatrist should specify which 
stressor(s) was(were) used as the basis for the 
diagnosis, whether the stressors found to be 
established by the record were sufficient to 
produce PTSD, and whether there is a link between 
the current symptomatology and one or more of the 
inservice stressors found to be established by the 
record.  A complete rationale for any opinion 
expressed must be provided.

4.  Thereafter, the RO should re-adjudicate the 
claims on appeal.  If any benefit sought is not 
granted, the veteran should be furnished a 
supplemental statement of the case, and an 
opportunity to respond.  The case should then be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




